UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-4490


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTHONY HUNTER,

                Defendant - Appellant.



                            No. 14-4491


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

REGINALD ANTHONY HUNTER,

                Defendant - Appellant.



Appeals from the United States District Court for the Western
District of North Carolina, at Charlotte. Max O. Cogburn, Jr.,
District Judge. (3:12-cr-00289-MOC-1; 3:00-cr-00111-MOC-1)


Submitted:   January 15, 2015             Decided:   January 20, 2015


Before WILKINSON and NIEMEYER, Circuit Judges, and DAVIS, Senior
Circuit Judge.
Affirmed by unpublished per curiam opinion.


Ross Hall Richardson, Executive Director, Ann L. Hester,
Assistant Federal Defender, FEDERAL DEFENDERS OF WESTERN NORTH
CAROLINA, INC., Charlotte, North Carolina, for Appellant.  Amy
Elizabeth Ray, Assistant United States Attorney, Asheville,
North Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

            Pursuant to a plea agreement, Reginald Anthony Hunter

pled guilty to one count of bank robbery and one count of using

and carrying a firearm during and in relation to a crime of

violence.      The    district    court       sentenced    him   to   262   months’

imprisonment.        At the time he committed these offenses, Hunter

was on supervised release for a 2001 conviction for two counts

of armed bank robbery.          Based on Hunter’s admission to violating

the terms of his supervision, the court revoked his supervised

release and imposed a 22-month sentence, to run concurrently

with the 262-month sentence.

            The district court consolidated Hunter’s appeals from

the criminal judgment and the revocation judgment.                          Hunter’s

attorney filed a brief in accordance with Anders v. California,

386 U.S. 738 (1967), stating that, in counsel’s view, there are

no meritorious issues for appeal, but questioning whether the

court erred by classifying Hunter as a career offender on both

the bank robbery and the firearm charge and whether the 22-month

sentence     for    violation     of     supervised       release     was   plainly

unreasonable.         Hunter     filed    a    pro   se     supplemental      brief,

asserting    that    district    court    misunderstood       its     authority   to

impose a variance sentence, that he was excluded from a sidebar

conference     during     sentencing,          and   that     counsel       provided



                                         3
ineffective assistance prior to and during the plea hearing.

Concluding that the district court did not err, we affirm.

                Hunter       first    contends          that        the    court        erred     by

classifying him as a career offender with respect to the firearm

charge.         Hunter was 49 years old at the time of the commission

of the instant offenses.                 He had at least two prior convictions

for bank robbery, committed in 1993 and 2000, and the instant

offense—use        of    a     firearm      in    the    commission          of    a    crime    of

violence—constitutes a crime of violence.                             Thus, he was properly

classified as a career offender for the firearm charge, as well

as    the   bank    robbery.          See    U.S.       Sentencing         Guidelines       Manual

§ 4B1.1(c)(2) (2013).                In determining the applicable Guidelines

range,      the         district       court          appropriately              applied        USSG

§ 4B1.1(c)(2),           and    determined           that     the      applicable         combined

Guideline range for the two convictions is 262 to 327 months.

See USSG § 4B1.1(c)(3).               We find no error by the court in making

this determination.

                Hunter    contends,       in     his    pro      se    brief,      that    he   was

excluded from a sidebar conference and that the district court

was    mistaken     concerning         its       authority        to      impose    a     downward

variance sentence.              However, the sidebar was on the record and

was merely to consult as to the appropriate application of the

Guidelines.         Also,       the    court         acknowledged          its    authority      to

impose      a     variant       sentence         but,       on   consideration            of    the

                                                 4
sentencing factors, 18 U.S.C. § 3553(a) (2012), determined that

a within-Guidelines range sentence was appropriate.                          We find no

abuse of discretion by the court in this determination.

           Hunter       next    contends       that        the    22-month      sentence

imposed upon revocation of his supervised release was plainly

unreasonable.      Upon Hunter’s admission to a Grade A violation of

his   supervised    release,      the     court     appropriately           revoked    his

supervision.     The Guidelines policy statement provides for a 33

to 41 month imprisonment term, USSG § 7B1.4 p.s.                            However, the

statutory maximum revocation sentence was two years.                                Because

Hunter had served two months on a prior revocation sentence, his

imprisonment     term     was    limited       to     22     months.          The    court

determined that 22 months was an appropriate term, and ordered

the revocation sentence to run concurrently with the 262 months

imposed for the new criminal conduct.                      This sentence is within

the prescribed statutory range and is not plainly unreasonable.

United States v. Crudup, 461 F.3d 433, 439-40 (4th Cir. 2006).

Accordingly, we affirm the revocation sentence.

           Finally,      we     decline       to    reach        Hunter’s     claims    of

ineffective     assistance       of     counsel.            Unless     an     attorney’s

ineffectiveness conclusively appears on the face of the record,

ineffective    assistance       claims    are      not     generally    addressed        on

direct appeal.      United States v. Benton, 523 F.3d 424, 435 (4th

Cir. 2008).     Instead, such claims should be raised in a motion

                                          5
brought pursuant to 28 U.S.C. § 2255 (2012), in order to permit

sufficient    development      of     the    record.    United    States     v.

Baptiste, 596 F.3d 214, 216 n.1 (4th Cir. 2010).                Because there

is no conclusive evidence of ineffective assistance of counsel

on the face of the record, we conclude that these claims should

be raised, if at all, in a § 2255 motion.

            In accordance with Anders, we have reviewed the entire

record in this case and have found no meritorious issues for

appeal.     We therefore affirm Hunter’s conviction and 262-month

sentence, as well as his 22-month revocation judgment.                      This

court requires that counsel inform Hunter, in writing, of the

right to petition the Supreme Court of the United States for

further review.       If Hunter requests that a petition be filed,

but counsel believes that such a petition would be frivolous,

then counsel may move in this court for leave to withdraw from

representation.       Counsel’s motion must state that a copy thereof

was served on Hunter.         We dispense with oral argument because

the facts and legal contentions are adequately presented in the

materials    before    this   court    and   argument   would   not   aid    the

decisional process.



                                                                      AFFIRMED




                                        6